DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an RCE with amendment/arguments filed on 9/21/2022 which was in response to the PTAB decision mailed on 7/21/2022 after Applicant’s appeal from the office action mailed on 5/19/2020 (hereinafter the prior office action).
Claim(s) 15-27 is/are pending. 
Claim(s) 15 and 24 is/are amended.
Claim(s) 1-14 is/are cancelled.
Claim(s) 15 and 24 is/are independent.
Applicant has not overcome prior Specification objection(s).

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/21/2022 has been entered. 


Response to Arguments
Applicant’s arguments, filed on 9/21/2022, have been fully considered but they are not persuasive.

Applicant mentions in Pg. 7 in “Remarks” that none of the prior art, specifically Crouse, teach to “determine at least a lighting device in the vicinity of the sensor device based upon an analysis of the network graph and the reaction of the sensor device” as recited in independent claims 15 and 24.

Examiner respectfully disagrees because Gelvin teaches the above limitation. This is because Para. 356 of Gelvin teaches that analysis is performed of the sensor network. Thus by analyzing a network which is made of sensor devices reacting within the sensor network, Gelvin teaches basing upon an analysis of the network graph and the reaction of the sensor device.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a commissioning base station adapted to access…” in claim 15,
“commissioning device…adapted to determine…” in claim 15,
“the commissioning device is adapted to interact…” in claim 15,
“the commissioning base station is adapted to create…to locate…to determine…to trigger…” in claim 15,
“the commissioning device is adapted to determine…” in claim 15
“the system is further adapted to create…” in claim 15,
“the situational awareness module processes…to detect…and to determine…” in claim 18, and
“the commissioning device is configured to trigger…to assist…to detect…and assist…” in claim 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 15-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crouse et al. (U.S. Pub. No. 2008/0218087) (hereinafter “Crouse”) in view of Gelvin et al. (U.S. Pub. No. 2010/0148940) (hereinafter “Gelvin”).


Regarding claim 15, Crouse teaches a system comprising a commissioning base station adapted to access lighting plan, wherein the lighting plan may be empty or comprise one or more lighting plan entries and scenes; (Para. 20 - - lighting commissioning device 40 operates as base station, which may be a computer, lighting system control, etc.; Para. 29 - - scene information used to control devices; Para. 33 - - lighting commissioning device 140 operates as base station)

a commissioning device communicatively connected with the commissioning base station, and adapted to determine a position within a bounded area detected by the commissioning device of a sensor device that is coupled with the commissioning base station via lighting control network, (Fig. 3 - - determining a first lighting device location in step 102 using communication between lighting devices established in step 100)

characterized in that the commissioning device is adapted to interact with the commissioning base station to trigger a reaction of the sensor device by sending a signal to the sensor device or interacting with a lighting control network to trigger the reaction; (Para. 22 - - microprocessor controls lighting device in response to signals, i.e. interaction, with other devices)

and the commissioning base station is adapted to create a corresponding lighting plan entry for the sensor device upon verification of the reaction, to locate the sensor device in a network graph representing the network topology upon occurrence of the reaction of the sensor device and to determine at least a lighting device in the vicinity of the sensor device…; (Para. 21 - - lighting system is in a network topology; Para. 24 - - lighting device topology allows determining of lighting device location; Para. 32 - - control parameters transmitted to one lighting device from a group of lighting devices within the same area/vicinity)

…wherein the commissioning device is adapted to determine a position of the at least lighting device within a bounded area upon detecting a reaction of the triggered lighting device, (Fig. 3 - - determining a second lighting device location in step 106 using communication between lighting devices established in step 100)

and wherein the system is further adapted to create lighting plan entry for the lighting device and a lighting scene entry associating the sensor device with the lighting device.  (Fig. 3 - - control parameters for first lighting device is stored, and thus associated, in the second lighting device)

But Crouse does not explicitly teach based upon an analysis of the network graph and the reaction of the sensor device;
to trigger the lighting device;

However, Gelvin teaches based upon an analysis of the network graph and the reaction of the sensor device; (Para. 356 - - analysis is performed of the sensor network)

to trigger the lighting device; (Para. 249 - - triggers are set for conditions, etc.)

Crouse and Gelvin are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain control of devices in a networked system.

Therefore before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Crouse, by incorporating the above limitation(s) as taught by Gelvin.

One of ordinary skill in the art would have been motivated to do this modification in order to control deeply embedded networked devices, as suggested by Gelvin (Abstract).
	


Regarding claim 16, the combination of Crouse and Gelvin teaches all the limitations of the base claim(s).
Gelvin further teaches wherein the commissioning device is an autonomous vehicle, in particular a ground based vehicle, a marine vessel or an aerial vehicle.  (Para. 83 - - system implemented in vehicles)



Regarding claim 17, the combination of Crouse and Gelvin teaches all the limitations of the base claim(s).
Gelvin further teaches wherein creating lighting plan entry or lighting scene comprises updating an existing lighting plan entry or lighting scene.  (Para. 216 - - existing nodes used)



Regarding claim 18, the combination of Crouse and Gelvin teaches all the limitations of the base claim(s).
Crouse further teaches wherein the commissioning device comprises…a situational awareness module; (Para. 20 - - commissioning device 40 can include processors to take in sensor/measurement data and process, i.e. situational awareness)

a communication interface enabling communication with a commissioning base station; (Fig. 3 - - communication between lighting devices established in step 100)

wherein the situational awareness module processes data provided by the…module to construct a relative coordinate system and geo-fence of a bounded area, to detect the sensor device communicatively coupled with the commissioning base station within the bounded area and to determine the position of the sensor device within the bounded area; (Fig. 3 - - determining a first lighting device location in step 102 using communication between lighting devices established in step 100; Para. 20 - - sensors used)

and wherein the commissioning device is configured to trigger a reaction of the sensor device receivable by the commissioning base station via lighting network; (Para. 22 - - microprocessor controls lighting device in response to signals, i.e. interaction, with other devices)

to assist in creating a corresponding lighting plan entry for the application devices upon verification of the reaction by the commissioning base station, (Para. 21 - - lighting system is in a network topology; Para. 24 - - lighting device topology allows determining of lighting device location; Para. 32 - - control parameters transmitted to one lighting device from a group of lighting devices within the same area/vicinity)

to detect a reaction of a lighting device triggered by the commissioning base station that is communicatively coupled with the lighting device, (Fig. 3 - - determining a second lighting device location in step 106 using communication between lighting devices established in step 100)

and assist in creating lighting plan entry for the lighting device and an application scene entry associating the sensor device with the lighting device.  (Fig. 3 - - control parameters for first lighting device is stored, and thus associated, in the second lighting device)

Gelvin further teaches an imaging module (Para. 358 - - imaging sensors used)

Crouse and Gelvin are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain control of devices in a networked system.

Therefore at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Crouse, by incorporating the above limitation(s) as taught by Gelvin.

One of ordinary skill in the art would have been motivated to do this modification in order to control deeply embedded networked devices, as suggested by Gelvin (Abstract).



Regarding claim 19, the combination of Crouse and Gelvin teaches all the limitations of the base claim(s).
Gelvin further teaches wherein the imaging module comprises an imaging sensor, a laser range finder, a laser scanner or combinations thereof.  (Para. 358 - - imaging sensors used)



Regarding claim 20, the combination of Crouse and Gelvin teaches all the limitations of the base claim(s).
Gelvin further teaches further comprising a motion control system connected to the situational awareness module and/or receiving input from a navigational module wherein the control system is adapted to control autonomous movements of the commissioning device.  (Para. 83 - - system implemented in vehicles)



Regarding claim 21, the combination of Crouse and Gelvin teaches all the limitations of the base claim(s).
Gelvin further teaches further comprising a microprocessor, a memory module and a storage module, wherein the microprocessor is adapted to run the motion control system, the situational awareness module, the navigational module or combinations thereof.  (Para. 83 - - system implemented with microprocessors)



Regarding claim 22, the combination of Crouse and Gelvin teaches all the limitations of the base claim(s).
Gelvin further teaches further comprising a directional antenna for communication with the commissioning base station.  (Para. 295 - - antenna used)



Regarding claim 23, the combination of Crouse and Gelvin teaches all the limitations of the base claim(s).
Gelvin further teaches wherein the first application device is a network forwarding device.  (Para. 430 - - network forwarding done using gateway devices)



Regarding claim 24, Crouse teaches a method for commissioning lighting device within lighting network comprising at least a sensor device coupled with a commissioning base station via the lighting control network; (Para. 20 - - “lighting commissioning device 40”, i.e. base station, may be a computer, etc.; Para. 29 - - scene information used to control devices)

wherein the method comprises: the commissioning device determining a bounded area, and creating a relative coordinate system and geo-fence of the bounded area; (Fig. 3 - - determining a first lighting device location in step 102 using communication between lighting devices established in step 100)

triggering an event resulting in a reaction of the sensor device by sending a signal to the sensor device or interacting with the lighting control network to trigger the reaction; (Para. 22 - - microprocessor controls lighting device in response to signals, i.e. interaction, with other devices)

determining a position of the sensor device within the relative coordinate system, creating lighting plan entry for the sensor device to be stored in the lighting plan upon detection of the reaction, and locating the sensor device in a network graph representative of the network topology, and determining a lighting device in the vicinity of the sensor device in the network graph based upon an analysis of the network graph and the reaction of the sensor device; (Para. 21 - - lighting system is in a network topology; Para. 24 - - lighting device topology allows determining of lighting device location; Para. 32 - - control parameters transmitted to one lighting device from a group of lighting devices within the same area/vicinity)

…determining by a commissioning device a position of the lighting device within the relative coordinate system, (Fig. 3 - - determining a second lighting device location in step 106 using communication between lighting devices established in step 100)

a system comprising the commissioning base station and the commissioning device; (Para. 20 - - lighting commissioning device 40 operates as base station, which may be a computer, lighting system control, etc.; Para. 29 - - scene information used to control devices; Para. 33 - - lighting commissioning device 140 operates as base station)

and creating a lighting plan entry for lighting device to be stored in the lighting plan and an lighting scene entry associating the sensor device with the lighting device.  (Fig. 3 - - control parameters for first lighting device is stored, and thus associated, in the second lighting device)

But Crouse does not explicitly teach triggering a reaction of the lighting device;

However, Gelvin teaches triggering a reaction of the lighting device; (Para. 249 - - triggers are set for conditions, etc.)

Crouse and Gelvin are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain control of devices in a networked system.

Therefore before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Crouse, by incorporating the above limitation(s) as taught by Gelvin.

One of ordinary skill in the art would have been motivated to do this modification in order to control deeply embedded networked devices, as suggested by Gelvin (Abstract).



Regarding claim 25, the combination of Crouse and Gelvin teaches all the limitations of the base claim(s).
Crouse further teaches wherein the lighting plan entry comprises the relative coordinates of the sensor device and the lighting device.  (Para. 37 - - location of devices detected using GPS, triangulation etc.)



Regarding claim 26, the combination of Crouse and Gelvin teaches all the limitations of the base claim(s).
Gelvin further teaches wherein triggering the event comprises submitting a request to change a mode of operation of the sensor device, (Para. 206 - - nodes/devices respond to request to change status/mode)

and wherein determining a position of the lighting device comprises identifying the sensor device by observing the changed mode of operation of the sensor device.  (Para. 84 - - identification is done based on tracking/observing events)



Regarding claim 27, the combination of Crouse and Gelvin teaches all the limitations of the base claim(s).
Crouse further teaches wherein triggering the event comprises interacting with the lighting control network for creating a signal to be detected by the sensor device, (Fig. 3 - - determining a second lighting device location in step 106 using communication between lighting devices established in step 100)

and wherein creating an lighting plan entry comprises creating the lighting plan entry upon detection of a signal transmitted by the sensor device to the lighting control network in reaction to the detected signal. (Fig. 3 - - control parameters for first lighting device is stored, and thus associated, in the second lighting device)


It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Saad M. Kabir whose telephone number is 571-270-0608 (direct fax number is 571-270-9933).  The examiner can normally be reached on Mondays to Fridays 9am to 5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAAD M KABIR/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119